Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered. 
Response to Amendment   
2.	Applicant's amendments, filed February 22, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 1 and 9 are amended.  	
Claims 1-5, 7-15, and 17-18 are pending.
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed February 22, 2022, and subject to the Examiner’s Amendment below, the rejections of independent claims 1 and 9 are withdrawn. The rejections of claims 2-5, 7, 8, 10-15, 17, and 18 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jenny Chou on February 25, 2022.
The application has been amended as follows: 

Claim 1 (Currently Amended) A fingerprint recognizable touch display panel, comprising: 
a display panel comprising a touch area defined on the display panel; 
a touch layer disposed in the touch area of the display panel and comprising a plurality of touch driving electrodes arranged in a first direction and a plurality of touch sensing electrodes arranged in a second direction; 
a fingerprint recognizing layer disposed in the touch area of the display panel and comprising a plurality of first fingerprint recognizing electrodes arranged in the first direction and a plurality of second fingerprint recognizing electrodes arranged in the second direction; 
a touch control circuit board and a fingerprint recognizing control circuit board both disposed in a bezel area of the display panel; and 

the first peripheral wires are configured to connect the touch driving electrode and the touch sensing electrodes to the touch control circuit board, and the second peripheral wires are configured to connect the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes to the fingerprint recognizing circuit board; 
the second peripheral wires are disposed in non-illuminating areas between any two of red, green, and blue pixels of the display panel; 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes do not overlap along a thickness direction of the display panel, and the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are both multiplexed into the touch driving electrodes in response to a touch function being operated; 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are disposed on a same layer, the first fingerprint recognizing electrodes cross to the second fingerprint recognizing electrodes, and the first fingerprint recognizing electrodes are split at crossing points crossing to the second fingerprint recognizing electrodes; 
wherein when a fingerprint recognition function of the fingerprint recognizable touch display panel is disabled and a touch control function of the fingerprint recognizable touch display panel 2is implemented, driving voltages applied on the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are a square pulse applied on the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are inconsistent with a period and an amplitude of a square pulse applied on the touch driving electrodes.


Claim 9 (Currently Amended) A fingerprint recognizable touch display panel, comprising: 
a display panel comprising a touch area defined on the display panel; 
a touch layer disposed in the touch area of the display panel and comprising a plurality of touch driving electrodes arranged in a first direction and a plurality of touch sensing electrodes arranged in a second direction; 
a fingerprint recognizing layer disposed in the touch area of the display panel and comprising a plurality of first fingerprint recognizing electrodes arranged in the first direction and a plurality of second fingerprint recognizing electrodes arranged in the second direction; and 
a plurality of first peripheral wires and a plurality of second peripheral wires, wherein 
the first peripheral wires are configured to connect the touch driving electrode and the touch sensing electrodes to the touch control circuit board, and the second peripheral wires are configured to connect the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes to the fingerprint recognizing circuit board; 
the second peripheral wires are disposed in non-illuminating areas between any two of red, green, and blue pixels of the display panel; 
the first fingerprint recognizing 
wherein when a fingerprint recognition function of the fingerprint recognizable touch display panel is disabled and a touch control function of the fingerprint recognizable touch display panel is implemented, driving voltages applied on the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are same as a voltage applied on the touch driving electrodes, wherein a period and an amplitude of a square pulse applied on the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are inconsistent with a period and an amplitude of a square pulse applied on the touch driving electrodes.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Cao (CN106802747A), Han (20160232395 A1), and Li (20170160819 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein when a fingerprint recognition function of the fingerprint recognizable touch display panel is disabled and a touch control function of the fingerprint recognizable touch display panel is implemented, driving voltages applied on the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are 

Claim 9:
While closest prior art Cao (CN106802747A), Han (20160232395 A1), and Li (20170160819 A1) teach portions of the limitations of independent Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 9, namely "wherein when a fingerprint recognition function of the fingerprint recognizable touch display panel is disabled and a touch control function of the fingerprint recognizable touch display panel is implemented, driving voltages applied on the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are same as a voltage applied on the touch driving electrodes, wherein a period and an amplitude of a square pulse applied on the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are inconsistent with a period and an amplitude of a square pulse applied on the touch driving electrodes" in combination with all other limitations of the claim.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/
Primary Examiner, Art Unit 2624